Citation Nr: 1039888	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1978.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In October 2009, the Board issued a decision which reopened the 
Veteran's claim of entitlement to service connection for a right 
shoulder disorder, and remanded this issue to the RO for 
additional evidentiary development.

For the reasons indicated below, the appeal is again remanded to 
the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a 
right shoulder disorder.  He claims that this condition is the 
result of two separate inservice motorcycle accidents.  Based 
upon its review of the Veteran's claims folders, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

Pursuant to the Board's October 2009 remand, the RO scheduled the 
Veteran for a VA examination of the joints in November 2009.  
Following a review of the Veteran's claims folder and a physical 
examination of the Veteran, the report concluded with a diagnosis 
of degenerative joint disease of the acromioclavicular joint.  
The VA examiner then opined that this condition was "less likely 
as not" the result of the Veteran's military service, including 
his inservice motorcycle accidents, and was "less likely as 
not" permanently aggravated by his service-connected 
degenerative disc and joint disease of the cervical spine.  The 
VA examiner further noted, however, that "symptoms of right C5-6 
disc herniation can include pain which radiates to the shoulder 
as the muscles of the shoulder girdle receive innervations from 
these root.  As I noted, pain in the right upper back, shoulder, 
even over the deltoid to the elbow may be a consequence of the 
noted [service-connected] condition."

Under these circumstances, the Board finds that a VA neurological 
examination should be conducted to clearly indicate whether or 
not the Veteran currently has a neurological disorder involving 
his right shoulder.  If so, the VA examiner should provide an 
opinion as to whether any current neurological disorder found is 
(1) related to his military service, including his two inservice 
motorcycle accidents; or (2) due to or aggravated by the 
Veteran's service-connected disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (finding that if VA provides the 
Veteran with an examination in a service connection claim, the 
examination must be adequate); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
neurological examination to determine 
whether any current neurological disorder 
involving the Veteran's right shoulder 
exists, and if so, the VA examiner must 
provide a nexus opinion as to whether the 
Veteran's current right shoulder 
disorder(s) is: (1) related to his military 
service, including his inservice motorcycle 
accidents; or (2) due to or aggravated by 
the Veteran's service-connected 
disabilities.  The VA examiner must 
consider the Veteran's lay statements 
concerning this injury and its history of 
symptomatology, as well as the Veteran's 
inservice and post service medical records.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for an examination, 
if scheduled, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  After completing the above, and any 
other development as may be indicated, the 
claim on appeal must be readjudicated.  If 
it remains denied, a supplemental statement 
of the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


